UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011. o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:000-11071 IMAGE ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Delaware 84-0685613 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 20525 Nordhoff Street, Suite 200, Chatsworth, California 91311 (Address of principal executive offices) (Zip code) (818) 407-9100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES þ NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES þ NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ Number of shares outstanding of the issuer’s common stock on February 6, 2012:256,402,133 IMAGE ENTERTAINMENT, INC. INDEX TO FORM 10-Q PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited). (a) Consolidated Balance Sheets at December 31, 2011 and March 31, 2011. 4 (b) Consolidated Statements of Operations for the Three and Nine Months Ended December 31, 2011 and 2010. 6 (c) Consolidated Statements of Cash Flows for the Nine Months Ended December 31, 2011 and 2010. 7 (d) Notes to Consolidated Financial Statements. 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 29 Item 4. Controls and Procedures. 29 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 30 Item 1A. Risk Factors. 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 30 Item 3. Defaults Upon Senior Securities. 30 Item 4. Mine Safety Disclosure. 30 Item 5. Other Information. 30 Item 6. Exhibits. 31 SIGNATURES 32 2 Index FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q for the fiscal quarter ended December 31, 2011 (or Quarterly Report) of Image Entertainment, Inc. (or we, us, our, or Image) includes forward-looking statements that involve risks and uncertainties within the meaning of the Private Securities Litigation Reform Act of 1995.Other than statements of historical fact, all statements made in this Quarterly Report are forward-looking, including, but not limited to, statements regarding industry prospects, future results of operations or financial position, and statements of our intent, belief and current expectations about our strategic direction, prospective and future financial results and condition.In some cases, forward-looking statements may be identified by words such as “will,” “should,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “continue,” “future,” “intend,” “project” or similar words.Forward-looking statements involve risks and uncertainties that are inherently difficult to predict, which could cause actual outcomes and results to differ materially from our expectations, forecasts and assumptions. All forward-looking statements should be evaluated with the understanding of inherent uncertainty.The inclusion of such forward-looking statements should not be regarded as a representation that contemplated future events, plans or expectations will be achieved.Unless otherwise required by law, we undertake no obligation to release publicly any updates or revisions to any such forward-looking statements that may reflect events or circumstances occurring after the date of this Quarterly Report.Important factors that could cause or contribute to such material differences include those discussed in Part I, Item 1A. “Risk Factors” in our Annual Report on Form 10-K filed on June 29, 2011, as amended on July 29, 2011.You are cautioned not to place undue reliance on such forward-looking statements. 3 Index PART I - FINANCIAL INFORMATION Item 1. Financial Statements. IMAGE ENTERTAINMENT, INC. Consolidated Balance Sheets (unaudited) December 31, 2011 and March 31, 2011 ASSETS (In thousands) December31, 2011 March31, 2011 Current assets: Cash $ $ Accounts receivable, net of reserve for returns, allowances and provision for doubtful accounts of $7,293 - December 31, 2011; $8,462 - March 31, 2011 Inventories Royalty and distribution fee advances Prepaid expenses and other current assets Total current assets Noncurrent inventories, principally production costs Noncurrent royalty and distribution fee advances Property, equipment and improvements, net Intangible assets, net Goodwill Other assets 86 86 Total assets $ $ See accompanying notes to consolidated financial statements 4 Index IMAGE ENTERTAINMENT, INC. Consolidated Balance Sheets (unaudited) December 31, 2011 and March 31, 2011 LIABILITIES, PREFERRED STOCK AND STOCKHOLDERS' EQUITY (In thousands) December31, 2011 March31, 2011 Current liabilities: Accounts payable $ $ Accrued liabilities Accrued royalties and distribution fees Deferred revenue Revolving credit facility Current portion of long-term debt, less debt discount Stock warrant — 72 Total current liabilities Noncontrolling interest liability Series B cumulative preferred stock dividends accrued Long-term debt, less current portion, less debt discount Total liabilities Commitments and Contingencies Series B cumulative preferred stock, $0.0001 par value, 30,000 shares authorized; 22,600 issued and outstanding at December 31, 2011 and March 31, 2011, respectively, with a liquidation preference of $28.6 million and $26.1 million as of December 31, 2011 and March 31, 2011, respectively Series C junior participating preferred stock, $0.0001 par value, 67,933.4 shares authorized at December 31, 2011 and March 31, 2011; none issued and outstanding at December 31, 2011 and March 31, 2011, respectively — — Stockholders' equity: Common stock, $0.0001 par value, 500 million shares authorized at December 31, 2011 and March 31, 2011, respectively; 256,402,000 and 255,602,000 issued and outstanding at December 31, 2011 and March 31, 2011, respectively 26 26 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities, preferred stock and stockholders’ equity $ $ See accompanying notes to consolidated financial statements 5 Index IMAGE ENTERTAINMENT, INC. Consolidated Statements of Operations (unaudited) For the Three and Nine Months Ended December 31, 2011 and 2010 Three Months Ended Nine Months Ended (In thousands, except per share data) December31, 2011 December31, 2010 December31, 2011 December31, 2010 NET REVENUES $ COST OF SALES Gross profit SELLING, GENERAL AND ADMINISTRATIVEEXPENSES: Selling expenses General and administrative expenses Total selling, general and administrative expenses INCOME (LOSS) FROM OPERATIONS ) ) OTHER EXPENSE (INCOME): Interest expense, net Other expense (income) 41 ) ) Total other expense (income) ) ) INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES ) PROVISION FOR INCOME TAXES NET INCOME (LOSS) ) Dividend on Series B preferred stock NET INCOME (LOSS) APPLICABLE TO COMMON SHAREHOLDERS $ $ $ ) $ ) NET INCOME (LOSS) PER COMMON SHARE: Net income (loss) per common share – basic and diluted $ $ $ ) $ ) WEIGHTED-AVERAGE COMMON SHARES OUTSTANDING: Basic and diluted See accompanying notes to consolidated financial statements 6 Index IMAGE ENTERTAINMENT, INC. Consolidated Statements of Cash Flows (unaudited) For the Nine Months Ended December 31, 2011 and 2010 (In thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash used in operating activities: Amortization of production costs Depreciation and other amortization Amortization of debt discount and deferred financing costs Amortization of intangible assets Provision for doubtful accounts 5 24 Provision (benefit) for lower of cost or market inventory write-downs ) Accelerated amortization and fair value write-down of advance royalty and distribution fees Change in fair values of warrant and purchase rights ) ) Stock-based compensation expense Gain on disposal of property, equipment and improvements — ) Noncash consideration for investment banking services received — 76 Change in fair value of noncontrolling interest liability ) Changes in assets and liabilities associated with operating activities: Accounts receivable ) Inventories ) Royalty and distribution fee advances ) ) Production cost expenditures ) ) Prepaid expenses and other assets ) ) Accounts payable, accrued royalties, fees and liabilities Deferred revenue ) ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Acquisition of business — ) Net cash used in investing activities $ ) $ ) 7 Index IMAGE ENTERTAINMENT, INC. Consolidated Statements of Cash Flows, Continued (unaudited) For the Nine Months Ended December 31, 2011 and 2010 (In thousands) CASH FLOWS FROM FINANCING ACTIVITIES: Borrowings under revolving credit facility $ $ Repayments of borrowings under revolving credit facility ) ) Repayments of long-term debt ) ) Proceeds from long-term debt — Net cash provided by financing activities 34 NET DECREASE IN CASH: ) ) Cash at beginning of period Cash at end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for interest $ $ Cash paid during the period for income taxes $
